DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 06/09/2022, are acknowledged.

Response to Arguments
	Applicant’s remarks regarding claim rejections under 35 USC 103, have been fully considered, however; applicant argues on p. 8-11, that the prior art of record does not teach the probe being configured to continuous monitoring of a patient, with the probe remaining stationary, of first and second hemodynamic parameters obtained from respective first and second views, and particularly by interleaving the acquisition of frames of the first and second views such that the first and second interleaved views are updated different first and second frame rates that are selected based, in part, on the respective hemodynamic parameter to be obtained, however, this is taught by a new combination of art, and therefore, the argument is moot and/or not persuasive.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 13, the limitation “means for obtaining a plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for obtaining”. 
In claim 13, the limitation “means for controlling the means for obtaining a plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for controlling”. 
In claim 13, the limitation “means for electronically steering an ultrasound beam” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for electronically steering”. 
In claim 13, the limitation “means for receiving the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for receiving”. 
In claim 13, the limitation “means for determining one or more physiological parameters” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for determining”. 
In claim 14, the limitation “means for obtaining the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for obtaining”. 
In claim 15, the limitation “means for switching between the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for switching”. 
In claim 15, the limitation “means for adjusting a frame-rate update” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for adjusting”. 
In claim 16, the limitation “means for determining the one or more physiological parameters” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for determining”. 
In claim 16, the limitation “means for analyzing the plurality of clinically relevant views” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for analyzing”. 
In claim 17, the limitation “means for effectuating presentation of images” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for effectuating”. 
In claim 17, the limitation “means for effectuating presentation of the determined physiological parameters” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for effectuating”. 
In claim 18, the limitation “means for facilitating control” has been interpreted under 35 U.S.C. 112(f) as a means plus function because of the non-structural term “means” and functional language “for facilitating”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: 
In claim 13, the limitation “means for obtaining a plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the cardiac imaging component 28 (Para [0026], “cardiac imaging component 28 is configured to receive the plurality of clinically relevant views of patient 36’s heart provided by the transesophageal echocardiogram (TEE) probe 22.”)
In claim 13, the limitation “means for controlling the means for obtaining a plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the TEE probe control component 26 (Para [0025], “TEE probe control component 26 is configured to control the transesophageal echocardiogram (TEE) probe by electronically steering the ultrasound beam provided by the ultrasound transducer to obtain the plurality of clinically relevant views of patient 36's heart. Electronic control of the TEE probe by electronically steering the ultrasound beam facilitates obtaining the plurality of clinically relevant views of patient 36's heart without physically bending and/or repositioning of the TEE probe.”)
In claim 13, the limitation “means for electronically steering an ultrasound beam” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the TEE probe control component 26 (Para [0025], “TEE probe control component 26 is configured to control the transesophageal echocardiogram (TEE) probe …Electronic control of the TEE probe by electronically steering the ultrasound beam facilitates obtaining the plurality of clinically relevant views of patient 36's heart without physically bending and/or repositioning of the TEE probe.”)
In claim 13, the limitation “means for receiving the plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the cardiac imaging component 28 (Para [0026], “cardiac imaging component 28 is configured to receive the plurality of clinically relevant views of patient 36's heart provided by the transesophageal echocardiogram (TEE) probe 22.”)
In claim 13, the limitation “means for determining one or more physiological parameters” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the image analysis component 30 (Para [0027], “image analysis component 30 may be configured such that determining the one or more physiological parameters of patient 36 comprises analyzing the plurality of clinically relevant views of patient 36's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), superior vena cava (SVC) diameter variations, and/or other parameters.”)
In claim 14, the limitation “means for obtaining the plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the TEE probe control component 26 (Para [0025], “TEE probe control component 26 is configured to control the transesophageal echocardiogram (TEE) probe by electronically steering the ultrasound beam provided by the ultrasound transducer to obtain the plurality of clinically relevant views of patient 36's heart. Electronic control of the TEE probe by electronically steering the ultrasound beam facilitates obtaining the plurality of clinically relevant views of patient 36's heart without physically bending and/or repositioning of the TEE probe.”)
In claim 15, the limitation “means for switching between the plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the cardiac imaging component 28 (Para [0026], “In some embodiments, cardiac imaging component 28 may be configured to facilitate switching between the plurality of clinically relevant views of patient 36's heart in a time-multiplexed manner.”)
In claim 15, the limitation “means for adjusting a frame-rate update” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the cardiac imaging component 28 (Para [0026], “In some embodiments, the cardiac imaging component 28 may facilitate adjusting a frame-rate update of the plurality of clinically relevant views of patient 36's heart such that changes in hemodynamic status of patient 36 are detected.”)
In claim 16, the limitation “means for determining the one or more physiological parameters” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the image analysis component 30 (Para [0027], “image analysis component 30 may be configured such that determining the one or more physiological parameters of patient 36 comprises analyzing the plurality of clinically relevant views of patient 36's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), superior vena cava (SVC) diameter variations, and/or other parameters.”)
In claim 16, the limitation “means for analyzing the plurality of clinically relevant views” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the image analysis component 30 (Para [0027], “image analysis component 30 may be configured such that determining the one or more physiological parameters of patient 36 comprises analyzing the plurality of clinically relevant views of patient 36's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), superior vena cava (SVC) diameter variations, and/or other parameters.”)
In claim 17, the limitation “means for effectuating presentation of images” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the presentation component 32 (Para [0028], “In some embodiments, presentation component 32 is configured to effectuate presentation of images corresponding to the plurality of clinically relevant views of patient 36's heart on a display provided by computing device 18.”)
In claim 17, the limitation “means for effectuating presentation of the determined physiological parameters” is found to sufficiently correspond with processor 12 implemented as a combination of hardware and software as from [0023] in combination with the presentation component 32 (Para [0028], “In some embodiments, presentation component 32 is configured to effectuate presentation of images corresponding to the plurality of clinically relevant views of patient 36's heart on a display provided by computing device 18.”)
In claim 18, the limitation “means for facilitating control” is found to sufficiently correspond to computing device 18 which is embodied as a laptop, a personal computer, a smartphone, or a tablet computer as from [0032] (Para [0031], “computing device 18 is configured to present a user interface 20 to user 34 to facilitate control, by a user 34, of an effective duty cycle of time spent in each of the plurality of clinically relevant views of patient 36's heart.”)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 13, and those dependent therefrom is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to independent claims 1, 7, and 13, the claims recite “updates the first view”. The specification and/or drawings do not provide sufficient disclosure of the updating of a first view. After further review of the specification and drawings, the closest support for “updates the first view” pertains to the updating of frame rates as stated in (Para [0026], “For example if one parameter is changing more rapidly, then cardiac imaging component 28 may adjust the frame-rate update by increasing the frame-rate update of the view that provides that parameter”). The specification discloses updating frame rates pertaining to certain views, however, does not disclose sufficient details regarding updating a view itself, let alone, a first view. It is not clear as to what functional makeup applicant possesses when claiming “updates the first view”. 
One of ordinary skill could take this limitation to be broad, in that, a first view could be any view of interest, and wherein the view may be updated in any manner. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. However, as mentioned above, applicant’s specification fails to provide descriptive means or working examples that would provide sufficient guidance to one skilled in the art to recognize that applicant had possession of the claimed invention. The drawings do not remedy this, in that, they do not provide clear detail pertaining to the updating of views. Therefore, claims 1, 7, 14, and those dependent therefrom fail to comply with the written description requirement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 13, and those dependent therefrom is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the limitation of “update the first view”. It is unclear as to in what manner the first view is to be updated. The claim language in context encompasses the interleaving of frame acquisitions at differing frame rates, however, does not elaborate upon how this relates to the updating of the first view. For the current purposes of examination, examiner interprets the limitation to mean that the interleaving of multiple frames is an update upon an initial view, wherein a second view is combined with a first. 
Clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Poland (US 2005/0131302), in view of Yen (US 2014/0046188), in view of Urbano (US 5,976,088), and further in view of Dodd (US 2016/0310110). 

With respect to claims 1, 7, and 13, Poland is shown to teach all features of the systems (claims 1 and 13), and method (claim 7) pertaining to: a transesophogeal echocardiogram (TEE) probe/means for obtaining a plurality of views (Para [0005], “transesophageal echocardiographic (TEE) transducer probes”) configured for continuous monitoring of a patient (Para [0042], “such as Live 3D mode” wherein a live mode would inherently require the continuous monitoring of a patient) without repositioning the TEE probe (Para [0042], “operator positions the ultrasonic probe 110…then holds the ultrasonic probe 110 stationary while electronically steering the scan”), the system comprising: 
an ultrasound transducer located in the probe and comprising a matrix array of piezoelectric elements (Para [0006], “one-dimensional and two-dimensional transducer arrays including a plurality of acoustic elements arranged in a linear or planar configuration”), the ultrasound transducer configured to obtain a plurality of views, including a first view and a second view, of the patient's heart (Para [0005], “non-invasive acquisition of images of organs… the heart”) from a single position (Para [0017], “The microbeamformer… controlling the placement of acoustic transmit and receive beams… controlling the acquired field of view” wherein the cited passaged of Poland above pertain to the means of system claim 13 for obtaining a plurality of views, including a first and second view) 
The TEE probe of Poland is capable of being controlled through microbeamformer 118 to obtain a plurality of views while the probe remains stationary, thus, capable of obtaining a first and second view of a patient’s heart. The system and methods of Poland further includes: 
one or more processors/means for controlling (Signal processor 140), operatively connected to the TEE probe (claim 6, “a signal processor coupled to said ultrasonic transducer assembly”) to perform the functions described above. 
However, Poland does not teach the observation or monitoring of hemodynamic parameters through the plurality of views of a patient’s heart. 
In the field of diagnostic ultrasound, Yen teaches the observation or monitoring of hemodynamic parameters (Para [0043], “analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output … The multiple views from different area provide different hemodynamic information” Wherein Yen discloses the means of system claim 13 pertaining to the means for determining first and second hemodynamic parameters).
It would have been obvious to one of ordinary skill in the art to have modified the system and method of Poland with a known technique (performing calculations of hemodynamic and cardiac parameters from acquired cardiac image views,(para. [0032])) to improve similar devices (TEE probes) in the same way (allowing for the acquiring of cardiac image views from a stationary ultrasound probe, thereby, producing an efficient and effective system and method in monitoring the hemodynamic parameters of the patient). Furthermore, it would have been obvious to combine the TEE probe of Poland with the capability of acquiring a plurality of cardiac views and the calculation of hemodynamic and/or cardiac parameters of Yen for the common purpose of accurate cardiac diagnosis. Applying the technique of determining hemodynamic parameters from ultrasound image data as from Yen using the probe designed for transesophageal echocardiography as in Poland would have yielded predictable results associated with cardiac output or ejection fraction, for example. 
The motivation being (Para [0015], “Metrics are data values periodically referenced by health care providers and represent one or more conditions of the patient, the monitoring equipment, and/or the environment. Some of the advantages of the present invention include being able to provide a non-invasive, image-based, continuous or on demand method of ultrasound diagnostics.”) as disclosed by Yen.
However, Poland does not teach the first frame rate selected based, at least in part, on the first physiological parameter to be determined and the second frame rate is based, at least in part, on the second physiological parameters to be determined by the second view.
In the field of ultrasound imaging, Urbano teaches wherein a first frame rate of a first one of the plurality of views and a second frame rate of a second one of the plurality of views are different or adjust the first frame rate base, at least in part, on the physiological parameter determined by the first view and the second frame rate based, at least in part, on the physiological parameters determined by the second view (Col. 17, lines 16-28 , “image frame controller 136 receives a signal from an EKG monitor, determines the predetermined points in time of the heart cycle relative to the QRS trigger, and sets the frame rate with respect to the current point in time. The frame rate may also be adjusted if the heart rate changes during the image acquisition session.” Wherein the frame rate for a first plurality of views differs from a second one of the plurality of views, and wherein the frame rate is adjusted depending on a determined physiological parameter (heart rate)); (Col. 17, lines 16-28, “Consider the example wherein the physiologic cycle is the heart cycle, the cyclical physiological parameter is an electrocardiogram and the detected event is the QRS trigger in the heart cycle. In this example, image frame controller 136 receives a signal from an EKG monitor, determines the predetermined points in time of the heart cycle relative to the QRS trigger, and sets the frame rate with respect to the current point in time. The frame rate may also be adjusted if the heart rate changes during the image acquisition session. For example, if the heart rate becomes very fast, such as during a treadmill stress test, the frame rate should be increased for all points in time in the heart cycle, to ensure that sufficient image data is collected.” Wherein Poland discloses the means for determining real-time physiological parameters of a patient’s heart as recited in system claim 13 with the cited signal processor)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Poland with a known technique (modifying the frame rate during image acquisition in response to determined physiological parameters, in this case being heart rate changes, thereby, the first frame rate of the first plurality of views differing from the second frame rate of the second plurality of views) to improve similar devices (ultrasound imaging devices) and yield predictable results (improved image acquisition and resolution) as taught by Urbano. 
The motivation being (Col. 17, line 28, “to ensure that sufficient image data is collected.”) as taught by Urbano.
Poland teaches the controlling of a TEE probe for the acquiring of cardiac images, thus, switching between a plurality of views. However, Poland does not teach the interleaving of the acquisition of frames of the first view with frames of the second view in a manner that updates the first view at a first frame rate different from a second frame rate of the second views are different.
In the field of ultrasound imaging, Dodd teaches the interleaving (Para [0052], “Two or more modes of imaging are performed simultaneously or in an interleaved manner…For example, a frame of B-mode information is acquired interleaved with acquiring data for a plurality of frames of color flow data” Wherein the change of imaging modes is a switch between image views, the views being B-mode and/or color mode images) of the acquisition of frames of the first view with frames of the second view (Para [0001], “frequent switching of the modes”; (Para [0039], “switching from B-mode to mixed mode or from mixed mode to B-mode” Wherein the B-mode imaging is a first view and mixed mode imaging is a second view), this is performed by the system and method of Dodd in a manner that updates the first view at a first frame rate different from a second frame rate of the second views are different (Para [0084], “frame rate may be different during searching than during mixed mode imaging. For example, the B-mode images during transducer motion having greater frame rate and/or spatial resolution than the B-mode for the stationary positioning of the transducer 14” Wherein the frame rate varies depending on the imaging view, and wherein the means for controlling switching of the interleaved first and second view in a manner that updates the first view as recited in system claim 13 corresponds to the “processor, controller, or image processor” of [0015]). This update of the first view is performed through the interleaving of B-mode and mixed mode views, therefore, updating the B-mode view (first view) with an updated interleaved view (B-mode interleaved with mixed mode, or other modes described in Dodd).  The “updated” first view is interpreted as best understood in view of indefinite limitations.
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system and method of Poland with a known technique within the art (automatic switching of imaging modes comprising the interleaving of two or more imaging modes) for the improvement of similar devices (TEE probes for cardiac or hemodynamic diagnosis) in the same way as (automate the displaying of various imaging modes based on the motion of imaged anatomy) as taught by Dodd, which obtains predictable results with respect to the interleaved acquisition of data associated with different ultrasound modes.  
	The motivation being to alleviate the need a manual selection of modes by a sonographer by automating imaging mode selection based on the detection of motion by the ultrasound probe (Abstract) as taught by Dodd.

With respect to claims 4, 10, 16 Poland teaches systems of claims 1 and 13, and the method of claim 7, however does not explicitly disclose wherein the one or more processors are configured such that determining the one or more physiological parameters of the patient comprises analyzing the plurality of clinically relevant views of the patient's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), or superior vena cava (SVC) diameter variations. 
In the field of ultrasound imaging, Yen teaches wherein the one or more processors (Para [0032], “The analytics module 608 extracts hemodynamic information from the processed images, using the know techniques”) are configured such that determining the one or more physiological parameters of the patient comprises analyzing the plurality of clinically relevant views of the patient's heart to extract hemodynamic parameters including one or more of cardiac output (CO), stroke volume (SV), ejection fraction (EF), or superior vena cava (SVC) diameter variations (Para [0043] “analytics are done to calculate hemodynamic and cardiac parameters such as ejection fraction, cardiac output…”).
It would have been obvious to one of ordinary skill in the art to have modified the system and method of Poland with a known technique (performing calculations of hemodynamic and cardiac parameters from acquired cardiac image views, (para. [0032])) to improve similar devices (TEE probes) in the same way (allowing for the acquiring of cardiac image views from a stationary ultrasound probe, thereby, producing an efficient and effective system and method in monitoring the hemodynamic parameters of the patient). Furthermore, it would have been obvious to combine the TEE probe of Poland with the capability of acquiring a plurality of cardiac views and the calculation of hemodynamic and/or cardiac parameters of Yen for the common purpose of accurate cardiac diagnosis. 
The motivation being (Para [0015], “Metrics are data values periodically referenced by health care providers and represent one or more conditions of the patient, the monitoring equipment, and/or the environment. Some of the advantages of the present invention include being able to provide a non-invasive, image-based, continuous or on demand method of ultrasound diagnostics.”) as disclosed by Yen.

With respect to claims 5, 11, and 17 Poland teaches the systems of claims 1 and 13, and the method of claim 7, further including wherein the one or more processors are further configured by machine-readable instructions to:
effectuate presentation of images corresponding to the plurality of clinically relevant views of the patient's heart on a display; and/or
effectuate presentation of the determined physiological parameters on the display (Para [0017], “A display operatively coupled to the signal processor is further included for displaying data corresponding to the at least one image signal.” Wherein Poland teaches the presentation of images corresponding to clinically relevant views of an organ of interest and conditions within a patient, one of which being the heart (Abstract)). Furthermore, Poland discloses a means for effectuating recited in claim 17, being the signal processor 140 as disclosed in (Para [0047], “A display device 150 is operatively coupled to an output of the signal processor 140 for receiving one or more image signals 145 and for transforming the image signals 145 into a video image.”) Wherein the signal processor 140 receives signal from the ultrasound transducer assembly 114 and communicates them in video form to display device 150. 

With respect to claims 6, 12, and 18,  Poland teaches the systems of claims 1 and 13, and method of claim 7, further comprising a user interface configured to facilitate control, by a user, of an effective duty cycle of time spent in each of the plurality of views of the patient's heart (Para [0017], “a provided user interface, thereby controlling the acquired field of view”; (Para [0018], “facilitating the user's control of the at least one acoustic beam”). Furthermore, Poland discloses a means for facilitating control as recited in claim 18, being controls disposed on an ultrasound probe, allowing for the user to toggle easily between 2-D and 3-D modes (Para [0014]). This is disclosed in further detail in paragraphs [0017]-[0018].  

With respect to claim 19, Poland teaches the system of claim 1, wherein the processor is configured to provide real-time, animated image data of each of the plurality of views of the patient's heart (Para [0042], “Live 3D mode”; (Para [0005], “acquisition of images of organs and conditions within a patient, e.g., fetuses, the heart”; (Para [0150], “directing the image information to the display device 150”) Wherein the acquisition of a heart may be performed in a live 3D mode of which the images are provided in real-time, hence “live”. Therefore, a plurality of animated views of the patient’s heart are provided to a display. 

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poland (US 2005/0131302), in view of Yen (US 2014/0046188), in view of Urbano (US 5,976,088), in view of Dodd (US 2016/0310110), as applied to claims 1, 4-7, 10-13, and 16-19, and further in view of NPL Saranteas (2009).

With respect to claim 20, Poland as modified teaches the system of claim 1, however does not explicitly disclose the plurality of clinically relevant views of the patient’s heart comprising a Midesophageal and superior vena cava view. 
In an analogous imaging field of endeavor, Saranteas teaches relevant views of the patient’s heart comprising a Midesophageal and superior vena cava view (see discussion “thorough TEE examination also disclosed the existence of persistent left and absent right superior vena cava. Enlarged coronary sinus in four- and/or two-chamber view and the absence of right superior vena cava in midesophageal bicaval view were diagnostic of PLSVC anomaly”) wherein Fig. 3A shows a midesophageal view and Figure 3B shows views of the vena cava. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Poland as modified to include a midesophageal and vena cava TEE view of the heart as disclosed by Saranteas. 
The motivation being to allow the user acquire a greater variety of views of the heart, thus allowing for greater and more detailed characterization of hemodynamic parameters.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Poland (US 2005/0131302), in view of Yen (US 2014/0046188), in view of Urbano (US 5,976,088), in view of Dodd (US 2016/0310110), as applied to claims 1, 4-7, 10-13, and 16-19, and further in view of Guo (Guo, Zirong, and Huaxin Zeng. "Simulation and analysis of weighted fair queuing algorithms in OPNET." 2009 International Conference on Computer Modeling and Simulation. IEEE, 2009.)

With respect to claim 21, Poland as modified teaches the system of claim 1.
However, Poland as modified does not teach a weighted fair queuing scheduling algorithm.  
In the analogous field weighted fair queuing algorithms in OPNET, Guo discloses a weighted fair queuing scheduling algorithm (pg. 2, Weighted Fair Queuing (WFQ), Para 1-2, “A WFQ (also called Packet GPS) system is defined with respect to its corresponding GPS system. Let dp be the time at which packet p will depart (finish service) under GPS. A good approximation of GPS would be a scheme that serves packets in an increasing order of dp. In WFQ[1], the server assigns dp as the timestamp of packet p, and then the server transmits packets in an increasing order of these timestamps”; (pg. 3, Para 1, “In order to simulate implementing various weighted fair queueing algorithms, we model a switching network which consists of some end nodes and OQ switch nodes. The end node generates traffic that will be sent to other end nodes through OQ switch nodes which use various weighted fair queueing algorithms for scheduling. In the following subsection, we introduce the approach of simulating this switching network in OPNET.”)
Before the effective filing date of the present application, It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Poland as modified with a known technique (a weighted fair queuing scheduling algorithm) as disclosed by Guo to improve similar systems (TEE probes) in the same way for improving the flow of data, and thus, it would be obvious to determine the frame rate based on the scheduling of processes to prevent the overflow of unnecessary data and slowing down of the system. 
	The motivation being (Abstract, “packet fair queueing algorithms can provide the desired performance, and they are often regarded as reference for research on routers and switches.”) as disclosed by Guo. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Poland (US 2005/0131302), in view of Yen (US 2014/0046188), in view of Urbano (US 5,976,088), in view of Dodd (US 2016/0310110), as applied to claims 1, 4-7, 10-13, and 16-19, and further in view of Gifford (US 2019/0029639). 

With respect to claim 23, Poland as modified teaches the method of claim 10. 
However, Poland as modified does not teach, further comprising determining a fluid status of the patient based on the SVC diameter variations.
In the analogous field of implantable devices and related methods for heart failure monitoring, Gifford discloses, further comprising determining a fluid status of the patient based on the SVC diameter variations (Para [0089], “In certain situations it may alternatively or also be effective to measure the longitudinal impedance along the length of the IVC or the superior vena cava (SVC), or both. As the IVC and/or SVC collapses, the cross-sectional area of the IVC and SVC decreases, which may lead to a meaningful change in impedance along its length” Wherein the measure of the cross-sectional area of the SVC is seen as the determination of diameter variations); (Para [0181], “This would give the patient, physician, nurse, or other caregiver time to adjust fluid intake, increase diuretic medications or take other steps to reduce the patient's fluid status. The external module might include an alarm which tells the patient to get out of bed and sleep more upright or to go directly to the hospital, if the perceived risk of fluid overload is extremely high.”) 
Before the effective filing date of the present application, It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify Poland as modified with a determination of fluid status of a patient based on SVC diameter variations as disclosed by Gifford. 
	The motivation being (Para [0181], “give the patient, physician, nurse, or other caregiver time to adjust fluid intake, increase diuretic medications or take other steps to reduce the patient's fluid status.”) as taught by Gifford. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793